         Case 1:18-cv-00378-LY Document 30 Filed 12/10/18 Page 1 of 3
                          .                                         .
                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
                                                                                    AU1WY
MASON HOFF, Individually and on
behalf of all others similarly situated,

       Plaintiff,
                                                      CIVIL ACTION
 V.                                                  NO. 1: 18-cv-00378-LY

LDWB, LLC; LDWB #2, LLC; THE
LONESOME DOVE WESTERN
BISTRO, LTD.; AND LDWB KNOX,
LLC,

       Defendants.


      AGREED ORDER FOR NOTICE TO CONDITIONALLY CERTIFIED CLASS


       On this day, the Court considered the Parties Agreed Motion to Send Notice to

Conditionally Certified Class (the "Motion"). Having considered the pleadings on file, the

evidence, and the arguments of counsel, the Court is of the opinion that the Motion should be,

and is hereby, GRANTED in its entirety.

       The Court previously conditionally certified a FLSA class consisting of "all individuals

who worked as servers for Lonesome Dove in the Austin and Knoxville Restaurants from

October 23, 2015 to October 23, 2018" (the "Putative Class Members"). Dkt. 26.

       It is, therefore, ORDERED that the Court authorizes the expedited issuance of the Notice

of Collective Action and Consent Forms the parties filed as Exhibit A to the Motion, to be

delivered or otherwise disseminated to the Putative Class Members by mail and a website solely

dedicated to disseminating the Notice of Collective Action and Consent Form.
            Case 1:18-cv-00378-LY Document 30 Filed 12/10/18 Page 2 of 3
                            .                                           .
          It is further ORDERED that the Court authorizes the issuance of the Text Message

Notice the parties filed as Exhibit B to the Motion, to be delivered or otherwise disseminated by

text message.

          It is further ORDERED that Plaintiff's counsel may e-mail the Notice of Collective

Action and Consent Forms that Plaintiff filed as Exhibit A to the Motion only to Putative Class

Members for whom Defendants have not provided a mobile telephone number.

          It is further ORDERED that the Court authorizes the expedited issuance of the Social

Media Notice of Collective Action that Plaintiff filed as Exhibit C to Plaintiff's Motion, to be

delivered or otherwise disseminated through Facebook and/or Linkedln only to Putative Class

Members for whom Defendants have not provided either a telephone number or e-mail address.

          It is further ORDERED that counsel for Plaintiff may contact Putative Class Members

by telephone only to verify mailing addresses or email addresses and to send the Text Message

Notice.

          It is further ORDERED that Plaintiff is authorized to offer the Putative Class Members

the option to consent to join this collective action through the use of electronic signatures.

          It is further ORDERED that the Parties shall comply with the following schedule:

 No later than 10 days from the       Defendant shall provide to Class Counsel in Excel (.xlsx)
 date of this Order                   format the following information regarding all Putative
                                      Class Members: full name; last known mailing address(es)
                                      with city, state, and Zip Code; all known email address(es);
                                      beginning date(s) of employment; ending date(s) of
                                      employment (if applicable); and telephone number(s).
 Within 30 days of receiving the Class Counsel shall send a copy of the Court-approved
 contact information for all     Notice and Consent Form to the Putative Class Members
 Putative Class Members          by First Class U.S. Mail; Class Counsel may send the
                                 Court-approved Text Message Notice of Collective Action
                                      through text message to the Putative Class Members; Class
                                      Counsel may send a copy of the Court-approved Notice
                                      and Consent Form to the Putative Class Members by e-
                                      mail to any Putative Class Members for whom Defendants
                                      have not provided a telephone number; Class Counsel may
        Case 1:18-cv-00378-LY Document 30 Filed 12/10/18 Page 3 of 3




                                  send the Court-approved Social Media Notice of Collective
                                  Action to Putative Class Members through Facebook
                                  and/or Linkedln for any Putative Class Members for whom
                                  Defendants have not provided either a phone number or e-
                                  mail address; and Class Counsel may make the Notice and
                                  Consent Form available on a website solely dedicated to
                                  disseminating notice.
Within 3 days of the initial      Class Counsel shall file an Advisory with the Court
mailing of the Notice of          indicating the date of delivery of the Notice of Collective
Collective Action                 Action and Consent Form.
No sooner than 30 days after      Class Counsel shall send reminder notice to the Class
mailing and texting, emailing     Members who have not yet responded to the Notice. Class
or disseminating via Facebook     Counsel may do so by First Class U.S. Mail, text message,
and/or Linkedln the first         e-mail (for Putative Class Members for whom Defendants
Notice to the Class               have not provided a telephone number), and via Facebook
                                  and/or Linkedln (for Putative Class Members for whom
                                  Defendants have not provided either a telephone number or
                                  e-mail address); and Class Counsel shall continue to make
                                  the Notice and Consent Form available on a website solely
                                  dedicated to disseminating notice.
45 days from the initial          The Putative Class Members shall have 45 days to return
mailing of Notice and Consent     their signed Consent forms to Class Counsel for filing with
Forms to Putative Class           the Court (the "Notice Period").
Members

No later than 15 days after the   Class Counsel shall file with the Court all signed Consents
close of the Notice Period        to Join.

      It is so ordered.



      SignedthI41ayof                                ,2018.




                                          UNI ED STATES DISTRICT JUDGE
